Premium Dividend Fund (PDT) The Fund held its Annual Meeting of Shareholders on November 9, 2012. The following proposal was considered by the shareholders: Proposal: Election of thirteen (13) Trustees to serve until the expiration of their respective terms as shown below. Each nominee was elected by the Fund’s shareholders and the votes cast with respect to each Trustee are set forth below. For a Term to Expire in 2016: Independent Trustees Total Votes for the Nominee Total Votes Withheld from the Nominee Deborah C. Jackson 37,527,307 716,775 James M. Oates 37,478,114 765,968 Steven R. Pruchansky 37,532,738 711,344 Non-Independent Trustee Craig Bromley 37,577,893 666,189 For a Term to Expire in 2015: Independent Trustees Total Votes for the Nominee Total Votes Withheld from the Nominee Charles L. Bardelis 37,430,795 813,287 Peter S. Burgess 37,446,273 797,809 Theron S. Hoffman 37,569,256 674,826 Non-Independent Trustee Warren A. Thomson 37,566,241 677,841 For a Term to Expire in 2014: Independent Trustees Total Votes for the Nominee Total Votes Withheld from the Nominee William H. Cunningham 37,441,959 802,123 Grace K. Fey 37,473,452 770,630 Hassell H. McClellan 37,388,274 855,808 Gregory A. Russo 37,610,237 633,845 Non-Independent Trustee James R. Boyle 37,579,480 664,602
